Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, the term “the charging terminal” and “the gas inlet” lack antecedent basis. The base claims 3-6 do not mention charging terminal or gas inlet.
	Dependent claim 8 is necessarily rejected since it depends upon rejected base claim.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 6, the omitted structural positive cooperative relationships is: a transparent member. 
In absence of essential structural positive relationship of the transparent member, it remains uncertain as to how the transparent member is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the transparent member, it remains uncertain as to whether the transparent member is structurally part of the claimed device.
As to claim 7, the omitted structural positive cooperative relationships is: an inner space. 
In absence of essential structural positive relationship of the inner space, it remains uncertain as to how the inner space is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the inner space, it remains uncertain as to whether the inner space is structurally part of the claimed device.
Dependent claim 8 is necessarily rejected since it depends upon rejected base claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim KR 101 794 542 (of record). An English translation of KR 101 794 542 is provided with this office action.
Kim discloses applicant’s claimed portable plasma device (at least Figs. 1-2) including: 
a housing (100);
	a push member (120-2) positioned on one surface of the housing and installed to be movable downward in a longitudinal direction of the housing to control emission of a plasma flame;
	a holding member (100-2; a bottom part shown in Fig. 1) provided on a surface opposite to one surface on which the push member is installed; and
	a plasma emission part (100-3; 230) positioned on a lower portion of the housing.
	As to claim 3, as shown in Fig. 1, Kim discloses the plasma emission part formed in an asymmetrical shape biased to one side with respect to a central axis of the housing in the longitudinal direction.
As to claim 4, as shown in Fig. 1, Kim discloses an emission electrode (one of a first and a second electrode),	a ground electrode (the other of the first electrode and the second electrode) and a dielectric wall, as claimed by applicant (para. 13).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1.
	As to claim 2, Kim discloses applicant’s claimed portable plasma device further including: a charging terminal, a power button, an external ground connection part, a setting button configured to set an output intensity of the plasma flame, and a display part configured to display a setting and operating state, as claimed by applicant. 
	Kim differs from applicant’s claimed portable plasma device in that Kim’s disclosed does not including a gas inlet, as claimed by applicant.
	However, such difference would have been obvious to one of ordinary skill in the art since a passage of gas from within the plasma device is known to those skilled in the art for ionizing the gas, it would have been obvious to one of ordinary skill in the art to provide such gas passage mechanism for providing the ionized gas from the portable plasma device.
	In light of this, it would have been obvious to one of ordinary skill in the art to provide Kim’s portable plasma device including the gas inlet for providing the ionized gas from the portable plasma device.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 5, prior art of the record does not disclose applicant’s claimed portable plasma device of claim 5, which includes all limitations of base claims 1 3 and 4, wherein the dielectric wall is coated on at least one of the emission electrode and the ground electrode.

Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879